In a proceeding to discipline respondent, an attorney and counselor at law, for professional misconduct, the issues raised by the petition and the answer are referred to W. Bernard Richland, Esq., 200 Park Avenue, New York, N. Y. 10017, as special referee, to hear and to report, with his findings upon each of the issues. The hearing is to be expedited. Motion by petitioner to suspend respondent granted. Respondent is suspended forthwith from the practice of law, pending the resolution of this disciplinary proceeding. Mollen, P. J., Damiani, Titone, Lazer and Weinstein, JJ., concur.